Citation Nr: 1025216	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  08-02 676	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for right foot traumatic 
arthritis.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The Veteran performed active military service from January 27, 
1972, to April 11, 1972.  

This appeal arises to the Board of Veterans' Appeals (Board) from 
a November 2007-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, 
that determined that new and material evidence had not been 
submitted to reopen a claim for service connection for right foot 
traumatic arthritis.  

In February 2005, the RO denied service connection for the lumbar 
spine, the right hand, and for a nerve disorder.  The Veteran 
submitted a timely notice of disagreement to each issue.  The RO 
issued a statement of the case in January 2007.  No VA Form 9 or 
1-9, Appeal to the Board of Veterans' Appeals, or equivalent 
correspondence, was timely received and, for that reason, the RO 
closed those appeals.  Because the Veteran did not submit a 
substantive appeal, the Board lacks jurisdiction to review those 
issues.

In April 2010, the Veteran testified before the undersigned 
Veteran's law judge.  During the hearing, he requested service 
connection for arthritis of the hands and feet.  His 
representative at the hearing has characterized the issue on 
appeal as service connection for both hands and feet.  Because 
the instant appeal concerns only service connection for right 
foot arthritis, the claims for service connection for arthritis 
of the knees and the left foot must be referred for appropriate 
action.  


FINDINGS OF FACT

1.  The Veteran was examined for service in December 1971 and was 
found to be in sound physical condition.  

2.  The Veteran was medically discharged from active service in 
April 1972 due to severe right foot traumatic arthritis.  
3.  In July 1972, the Veteran filed his original claim for 
service connection for right foot arthritis; this and subsequent 
similar claims are the subject of final decisions denying service 
connection for right foot arthritis.  

4.  In January 2007, the Veteran submitted a relevant service 
department record, not previously considered, and requested that 
his service connection claim be reopened. 

5.  Clear and unmistakable evidence that right foot arthritis 
pre-existed active military service has not been submitted.  


CONCLUSION OF LAW

Right foot arthritis was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303. 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009), VA has a duty to notify and to assist 
claimants in substantiating a claim for VA benefits.  In this 
case, the Board is granting in full the benefits sought by the 
claimant.  Any error committed with respect to either the duty to 
notify or the duty to assist does not result in unfair prejudice 
to the claimant and need not be discussed.  

Service Connection

In January 2007, the Veteran filed an application to reopen a 
claim for service connection for right foot arthritis.  Along 
with his application, he submitted a service department record 
relevant to the claim.  This relevant service department record 
does not appear to have been previously associated with the 
claims files.  Because of prior final decisions on the matter, 
VA's receipt of a relevant service department record triggers 
action under 38 C.F.R. § 3.156 (c).    

Under 38 C.F.R. § 3.156 (c), where VA has issued a decision on a 
claim, and subsequently receives or associates with the claims 
file relevant official service department records that existed 
but were not associated with the claims file at the time of the 
prior decision, VA must reconsider the claim, as opposed to 
requiring new and material evidence to reopen the claim.  Compare 
38 C.F.R. §3.156(c) with 38 C.F.R. 3.156(a).  Thus, the issue to 
be considered on appeal is service connection for right foot 
arthritis and, under § 3.156 (c), the service connection claim 
stems from an original claim filed in July 1972.  

Of file is a final Board decision dated in November 2006 that 
determined that new and material evidence for service connection 
for right foot traumatic arthritis had not been submitted.  That 
Board decision has no effect on the current decision, because the 
recently received service department record was not associated 
with the claims files at the time of that Board decision.  
Regardless of prior final decisions on the matter, where a 
relevant service department record is subsequently received, VA 
must [emphasis added] reconsider the service connection claim.  

Service Connection

Service connection will be awarded for disability resulting from 
injury or disease incurred in or aggravated by active service 
(wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 
38 C.F.R. § 3.303(a) (2009).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; (2) medical 
evidence of current disability; and (3) medical evidence of a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the absence 
of official records, particularly if the basic incident arose 
under combat, or similarly stressful conditions [emphasis added], 
and is consistent with the probable results of such known 
hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for 
which the veteran seeks service connection, must be considered on 
the basis of the places, types, and circumstances of his service 
as shown by service records, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not 
diagnosed initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred during service.  38 C.F.R. § 3.303(d); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  


Every Veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111 (West 1991).  

The Veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that the injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2009).

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited 
therein.  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a Veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider 
the places, types, and circumstances of the Veteran's service, 
his unit's history, his service medical records, and all 
pertinent lay and medical evidence in the case.  More favorable 
consideration is afforded combat Veterans under 38 U.S.C.A. 
§ 1154(b), but, because the Veteran was not in combat, he will 
not be afforded this consideration.  

This case requires consideration of the presumption of soundness 
at entry.  The Veteran's service treatment reports (STRs) reflect 
that he underwent an entrance examination in December 1971, 
shortly before his active military service enlistment commenced.  
He completed a medical history questionnaire denying any relevant 
abnormality.  He checked "no" to a history of any foot trouble, 
history of arthritis, or lameness.  The medical officer examined 
the lower extremities and feet and found them normal.  

Because the right foot was found sound during the enlistment 
examination, a right foot disorder arising during active service 
must [emphasis added] be presumed to have been caused by active 
service.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 486 
(1991) (a Veteran "is entitled to service connection for a 
disease present in service unless the disease was noted in an 
examination report at the time of entrance into service or clear 
and unmistakable evidence shows that the Veteran's disease pre-
existed service and was not aggravated thereby).  See also 
OGCPREC 3-2003, construing 38 U.S.C. § 1111 as requiring clear 
and unmistakable evidence of both a pre-existing disability and 
lack of aggravation during service to rebut the presumption of 
soundness. 

Concerning clear and unmistakable evidence of pre-existence of a 
right foot disorder, there is none.  The STRs reflect that during 
basic training, the Veteran sought treatment for a twisted right 
ankle on February 8, 1972.  On February 12, 1972, "marked pes 
planus, III degree" was noted.  Excess running was discouraged.  
On March 2, 1972, rigid right flat foot was noted.  None of these 
STRs clearly and unmistakably indicate that a right foot disorder 
pre-existed active military service.  

An Army medical board proceedings form dated March 21, 1972, 
indicates that the diagnosis was right foot traumatic arthritis.  
The medical board found that this was not in the line of duty and 
that it existed prior to active military service and was not 
aggravated by active military service.  With respect to whether 
this medical board finding is clear and unmistakable evidence of 
pre-existence, it must be noted that there is no documentation of 
right foot traumatic arthritis that predates active military 
service.  Thus, the medical board report is unsupported by 
corroborating medical evidence of pre-existence.  Secondly, the 
enlistment examination performed in December 1971 found the right 
foot to be normal.  This directly contradicts the medical board 
finding of pre-existence.  Thus, the Army medical board 
conclusion of pre-existence, while possibly correct, is not 
clearly and unmistakably correct.  

An accompanying narrative summary to the March 1972 Army medical 
board findings notes a long history of foot trouble, including 
severe trauma about 7 years earlier.  The narrative summary is 
signed, but the signer is not the physician who signed the March 
1972 medical board examination report.  Thus, it is not known 
whether this signer saw the Veteran.  This raises a question as 
to the basis for the conclusion that the Veteran had severe 
trauma 7 years prior to active military service (keeping in mind 
that the Veteran specifically reported no prior foot trouble).  
The narrative summary, although possibly correct, does not rise 
to the level of "clear and unmistakable" evidence of pre-
existence.  

In June 1972, the Veteran requested service connection for right 
foot arthritis.  Unfortunately, no examination was offered and VA 
promptly denied the claim on the basis that the condition pre-
existed active service.  

A May 1984 private report notes a history of childhood right foot 
surgery with later fusion surgery.  X-rays showed arthritic 
changes at the naviculocuneiform joint with spurring, sclerosis, 
and irregularity of the joint.  The impression was right foot 
mid-tarsal arthritis.  While this report strongly suggests a pre-
existing history of a right foot disorder, it does not overcome 
the fact that the December 1971 entrance examination report 
reflected a normal right foot.  Thus, the May 1984 private report 
is not clear and unmistakable evidence that right foot traumatic 
arthritis pre-existed active service.  

A December 2003 private medical report notes right foot pains 
that had been chronic since a fork lift ran over him.  There had 
been left knee and right foot fractures.  Multiple surgeries were 
mentioned.  This is not clear and unmistakable evidence that 
right foot traumatic arthritis pre-existed active service.  

A service department record was submitted in January 2007.  This 
record is a Dept of the Army DA Form 3349, Medical Condition - 
Physical Profile Record.  It is signed by a medical doctor, but 
undated.  The report notes that since the previous profile of 
March 2, 1972, the Veteran was cleared for limited duty but 
should wear canvas shoes or tennis shoes pending discharge for 
severe traumatic arthritis.  The condition was expected to be 
"permanent."  It does not mention pre-existence of the 
condition.  It does tend to show a worsening of a condition first 
noted in a February 1972-dated STR, however.  

In April 2010, the Veteran testified (competently and credibly) 
before the undersigned Veteran's law judge that he first had foot 
pains during basic training.  He recalled treatment and 
restrictions from full duty.  He testified that he sought medical 
attention for the right foot immediately after separation from 
active service.  

A thorough analysis of the facts and medical principles indicates 
that during the short enlistment time, some forms of arthritis 
would not have advanced to such a degree, which would then 
suggest pre-service origin.  However, the medical evidence 
clearly indicates that this arthritis is of traumatic origin.  
Thus, the rigors of basic training and the February 1972 right 
ankle injury are possible sources of trauma.  Because the right 
foot was examined upon entry into active military service and 
found normal, because a diagnosis of right foot traumatic 
arthritis was first offered after right ankle trauma was treated, 
and because clear and unmistakable evidence of a pre-existing 
right foot disability has not been presented, service connection 
for right foot traumatic arthritis is in order.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the claim.  
Service connection for right foot arthritis must therefore be 
granted. 


ORDER

Service connection for right foot arthritis is granted. 



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


